Citation Nr: 1021059	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-12 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The National Personnel Records Center (NPRC) has indicated 
that the appellant's service from July 1945 to August 1946 
constituted active duty; however, service personnel records 
show enlistment as a member of a Navy ROTC unit.  The 
appellant also served as a member of a reserve unit from May 
1952 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The appellant's bilateral hearing loss is likely 
attributable to a period of active duty for training 
(ACDUTRA).

2.  The appellant's tinnitus is likely attributable to a 
period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The appellant has bilateral hearing loss that is the 
result of injury incurred during ACDUTRA.  38 U.S.C.A. §§ 
101, 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.303, 3.304, 3.385 (2009).

2.  The appellant has tinnitus that is the result of injury 
incurred during ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he was exposed to loud gunfire 
while serving in the Navy reserves, and states that he has 
experienced reduced hearing acuity and ringing in his ears 
since.  The appellant noted that he drilled one weekend per 
month and two weeks each year from 1952 to 1954.  He 
described one incident in particular that occurred in 1953 
while aboard a submarine chaser out of New Orleans during a 
two-week active duty for training period.  Specifically, the 
appellant noted that he was assigned as a gunner's mate, and 
his duties included teaching other service members how to use 
a twin barrel 40-millimeter battery.  The appellant stated 
that he taught others how to use this weapon for six to eight 
hours per day, during each two-week training period.  He 
stated that his ears would "close down" at times, and he 
would be deafened.  The appellant indicated that ringing in 
his ears began during this two-week period in 1953 as a 
result of exposure to loud gunfire, and he contends that this 
training led to his currently diagnosed hearing loss and 
tinnitus.

Active military service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2009).  ACDUTRA 
is full-time duty in the Armed Forces performed by reserves 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, the service personnel records from the appellant's 
period of naval reserve duty contain a record of active duty 
for training noting that the appellant served aboard the 
U.S.S. PCE 842 from March 8, 1953 through March 21, 1953.  
The service treatment records (STRs) contain a March 1953 
entry noting that the appellant was aboard the U.S.S. PCE 842 
in New Orleans, Louisiana, and noted that he was examined and 
found physically qualified for transfer to release from two 
weeks of training duty.  Hearing examinations dated in May 
1945, June 1945, July 1945, August 1946, and May 1952 all 
showed whispered voice examinations that revealed hearing 
acuity of 15/15, and the STRs do not contain complaints or 
treatment related to hearing loss or tinnitus.  The STRs do 
not contain a hearing examination subsequent to the 
appellant's March 1953 period of ACDUTRA, which is the time 
period the appellant alleges he experienced acoustic trauma 
causing his loss of hearing acuity and tinnitus.

The first post-service indication of hearing loss is in July 
of 1997, when the appellant presented at the St. Cloud VA 
medical center (VAMC), complaining of a loss of hearing 
acuity.  An August 1997 entry shows that he had longstanding 
hearing problems made worse while in the Navy.  At an August 
1997 audiological assessment, the audiologist diagnosed the 
appellant with mild to severe high frequency sensorineural 
hearing loss in the right ear and moderate to profound high 
frequency mixed hearing loss in the left ear.

The appellant was afforded a VA examination in October 2009.  
At this examination, the appellant noted that he had a 
military history of noise exposure but denied occupational or 
recreational noise exposure.  He reported bilateral 
persistent tinnitus, and noted that he had trouble 
understanding everyone most of the time, and noted the onset 
of his disabilities to be while serving in the U.S. Navy.  
The audiologist diagnosed the appellant with normal to 
profound sensorineural hearing loss in the right ear, and 
moderate to severe sensorineural hearing loss in the left 
ear, and opined that by history, tinnitus was at least as 
likely as not caused by or a result of military noise 
exposure.  The audiologist also opined that given that there 
was no discharge audiogram, hearing impairment was at least 
as likely as not caused by or a result of military noise 
exposure.  The audiologist explained that whispered voice 
testing was not considered a valid test of hearing acuity, 
with the inference being that although all the in-service 
hearing evaluations (dated in May 1945, June 1945, July 1945, 
August 1946, and May 1952) showed whispered voice 
examinations that revealed hearing acuity of 15/15, these 
evaluations were not very helpful in determining whether the 
appellant's current hearing loss was traceable to his period 
of military service.

Here, the appellant is currently diagnosed with bilateral 
hearing loss and tinnitus.  In terms of evidence of in 
service acoustic trauma, as noted above, the appellant 
alleges that he was exposed to loud noise while serving as a 
gunner's mate in the Navy reserves aboard several different 
ships, and in particular during a two-week active duty for 
training period in March 1953 while aboard a submarine chaser 
out of New Orleans.  The appellant states that he has 
experienced ringing in his ears, and a loss of hearing acuity 
since this two-week ACDUTRA period.  In this regard, the 
Board notes that the appellant is competent to describe his 
in-service exposure to loud noises and the symptoms he has 
experienced since.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Further, the appellant's service personnel and service 
treatment records verify his period of active duty for 
training in March 1953 aboard the U.S.S. PCE 842, and also 
corroborate his drill attendance on six separate occasions.  
Finally, the October 2009 VA examiner specifically opined 
that the appellant's hearing loss and tinnitus were at least 
as likely as not caused by or a result of military noise 
exposure, explaining that the appellant expressed subjective 
complaints of tinnitus (by history), and also stated that 
given the lack of a discharge audiogram, opined that his 
hearing loss was at least as likely as not caused by or a 
result of military noise exposure.

The October 2009 VA examiner clearly stated that she reviewed 
the claims file, which includes the October 2009 Board remand 
describing the appellant's contentions of acoustic trauma 
while serving for two weeks on ACDUTRA aboard a ship.  The 
logical inference from the examiner's statement that she 
reviewed the claims file, is that she considered the 
appellant's contention of acoustic trauma during a two-week 
training period, in addition to his once-a-month drills, and 
determined that the type and duration of noise exposure was 
sufficient to conclude that the appellant's current hearing 
loss and tinnitus were at least as likely as not caused by or 
a result of military noise exposure.

In summary, the record contains evidence of currently 
diagnosed hearing loss and tinnitus, and includes lay 
statements by the appellant describing acoustic trauma while 
serving on ACDUTRA in March 1953 aboard U.S.S. PCE 842, a 
submarine chaser out of New Orleans.  The record does not 
contain evidence contradicting the appellant's allegations of 
in-service acoustic trauma, and in fact, service personnel 
records corroborate the appellant's service aboard the U.S.S. 
PCE 842 in 1953.  Further, the appellant described 
experiencing ringing in his ears and a loss of hearing acuity 
from discharge until the present time, and although the first 
documented evidence of hearing loss is not until 1997, the 
appellant is competent to report continuing hearing 
difficulties and ringing in his ears since the 1953 incident, 
as these are symptoms capable of lay observation.  There is 
nothing in the record which would cause the Board to question 
the appellant's credibility.  Finally, although the STRs 
contain several whispered voice tests showing normal hearing 
acuity (15/15), the October 2009 examiner discredited these 
whispered voice evaluations, stating that whispered voice 
testing was not a valid test of hearing acuity, and 
ultimately opined that the appellant's hearing loss and 
tinnitus were at least as likely as not caused by or a result 
of military noise exposure.

The Board has considered the benefit-of-the-doubt doctrine, 
and finds that the record provides at least an approximate 
balance of negative and positive evidence on the merits.  
Therefore, providing the appellant with the benefit of the 
doubt, and on the basis of the above analysis, the Board 
finds that it is at least as likely as not that the 
appellant's bilateral hearing loss and tinnitus began during 
ACDUTRA.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Appellants Affairs


